Name: 1999/495/EC: Commission Decision of 1 July 1999 amending Decision 94/577/EC concerning animal health conditions and veterinary certifications for the importation of bovine semen from third countries (notified under document number C(1999) 1775) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  cooperation policy;  health;  means of agricultural production;  agricultural activity
 Date Published: 1999-07-24

 Avis juridique important|31999D04951999/495/EC: Commission Decision of 1 July 1999 amending Decision 94/577/EC concerning animal health conditions and veterinary certifications for the importation of bovine semen from third countries (notified under document number C(1999) 1775) (Text with EEA relevance) Official Journal L 192 , 24/07/1999 P. 0056 - 0056COMMISSION DECISIONof 1 July 1999amending Decision 94/577/EC concerning animal health conditions and veterinary certifications for the importation of bovine semen from third countries(notified under document number C(1999) 1775)(Text with EEA relevance)(1999/495/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine speices(1), as last amended by Directive 93/60/EEC(2), and in particular Articles 10 and 11 thereof,(1) Whereas Commission Decision 94/577/Ec(3) lays down the animal health conditions and veterinary certification for the importation of bovine semen from third countries;(2) Whereas Article 4(1) of Decision 88/407/EEC stipulates that as from 1 January 1999 trade in the semen of bulls giving a positive reaction to the serum neutralisation test or the Elisa test for infectious bovine rhinotracheitis/infectious pustular vulov-vaginitis and not having been vaccinated in accordance with what Directive is banned;(3) Whereas Article 10(4) of Decicion 88/407/EEC stipulates that the provisions applicable to intra-Community trade laid down in Article 4 of that Directive are to apply, mutatis mutandis to imports;(4) Whereas the ceritificates laid down in Part 1 of Annexes A, B, C and D to Decision 94/577/EC should be amended so as to clarify the conditions applying to imports;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Annexes A, B, C and D to Decision 94/577/CE, Part 1, point 13(d)(ii) is amended as follows:1. At the end of the third indent "or" is deleted,2. The fourth indent is deleted.Article 2This Decision is addressed to the Member States.Done at Brussels, 1 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 194, 22.7.1988, p. 10.(2) OJ L 186, 28.7.1993, p. 28.(3) OJ L 221, 26.8.1994, p. 26.